Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 1 of 16 PageID #: 3034




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   VOLTERRA SEMICONDUCTOR               )
   LLC,                                 )
                                        )
                      Plaintiff,        )
                                        )
            v.                          )   C.A. No. 19-2240 (CFC)
                                        )
   MONOLITHIC POWER SYSTEMS,            )
   INC.,                                )
                                        )
                      Defendant.        )

               FISH & RICHARDSON P.C.’S ANSWER TO
            DEFENDANT’S MOTION FOR RECONSIDERATION


                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                         Jack B. Blumenfeld (#1014)
                                         Megan E. Dellinger (#5739)
                                         Andrew M. Moshos (#6685)
                                         1201 North Market Street
                                         P.O. Box 1347
                                         Wilmington, DE 19899
                                         (302) 658-9200
                                         jblumenfeld@mnat.com
                                         mdellinger@mnat.com
                                         amoshos@mnat.com

                                         Attorneys for Fish & Richardson P.C.

  October 2, 2020
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 2 of 16 PageID #: 3035




        This case involves allegations by Volterra Semiconductor LLC (“Volterra”)

  that Monolithic Power Systems, Inc.’s (“Monolithic’s”) 48V-1V DC-to-DC Power

  Solution (released in 2019) infringes three Volterra patents. Monolithic moved to

  disqualify Fish & Richardson P.C. (“Fish”) from representing Volterra based on

  work Fish did for Monolithic concerning other patents and other products between

  2007-2012. On August 26 (D.I. 59-60), Monolithic’s motion was denied. After

  careful review of the facts and law, the Court concluded that “Monolithic has not

  clearly demonstrated that Fish’s representation of Volterra in this case is

  substantially related to Fish’s prior work for Monolithic.” D.I. 59 at 10.

        On September 9, Monolithic moved for reconsideration.              D.I. 63-64.

  Monolithic’s reconsideration motion relies on the same incorrect position in its

  motion to disqualify – that this case involves “all” Monolithic DC-to-DC converters.

  D.I. 64 at 1. Monolithic rehashes the same arguments the Court already rejected.

        Monolithic did not meet and confer before filing this motion for

  reconsideration, as required by D. Del. LR 7.1.1. Instead, at 5:28 p.m., Monolithic

  sent an email saying it “intend[ed] to file a motion for reconsideration … by 6:00”

  and asking whether Volterra opposes. Ex. A. Monolithic then certified it “was

  waiting to hear back … and therefore the parties were unable to reach agreement on

  the motion ….” D.I. 64 at 14. A meet and confer might have at least narrowed the

  issues without the need for Court involvement.



                                          -1-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 3 of 16 PageID #: 3036




        The next day, at a scheduling conference, the Court discussed with the parties

  a path to resolve the motion – Volterra would file a Second Amended Complaint

  (“SAC”) clarifying the limited scope of the accused products, and Monolithic would

  withdraw this motion. Sept. 10 Tr. (“Tr.”), e.g., 34:10-23. A week later, Volterra

  filed the SAC (D.I. 71), but Monolithic nevertheless declined to withdraw its motion.

  D.I. 79 at 2.

        I.        THE MOTION SHOULD BE DENIED AS MOOT

        The Court spent much of the September 10 scheduling conference discussing

  this motion with the parties. The parties agreed that Volterra would amend the

  complaint to clarify the accused products, and Monolithic would withdraw this

  motion. Tr., e.g., 28:7-17, 34:4-35:7. The Court also permitted Volterra to add new

  allegations of pre-complaint knowledge to support its indirect infringement

  allegations. Tr., 31:7-32:12.

        Specifically, Monolithic agreed as follows:

                  THE COURT: I am going to inject…. They’re going to
                  limit the accused products to the products specifically
                  identified in the currently operative complaint … plus
                  products that are “substantially similar to those products.”
                  MR. STEINBERG: Agreed.
                  THE COURT: All right.
                  MR. STEINBERG: We would then withdraw the motion
                  for disqualification ….

  Tr., 34:14-35:3.




                                             -2-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 4 of 16 PageID #: 3037




        Pursuant to the agreement, Volterra filed the SAC, clarifying that “[t]he

  Accused Products are the 48V-1V Power Solution for CPU, SoC or ASIC Controller

  that Monolithic demonstrated at [‘APEC 2019’], as well as any other substantially

  similar products.” D.I. 71, ¶18; see also id., ¶¶22, 44, 62.

        For indirect infringement, Volterra pointed to Monolithic’s teaching that two

  of its newer controller chips (MP2888A and MP2965) can operate in “couple

  inductor” mode (how the chips would be used to form the 48V-1V Power Solution):

      “Monolithic also … induces infringement …. Monolithic designs controllers
       that operate in a Couple Inductor mode, including the MP2888A controller
       and the MP2965 controller…. Monolithic makes the datasheets for each of
       these controllers publicly available, and these datasheets describe Couple
       Inductor mode and instruct customers how to program the controllers to
       operate in Couple Inductor mode…. [S]ince 2018, Monolithic has sold the
       MP2888A Digital, Multi-Phase PWM Controller with PMBus and PWM-
       VID, which ‘supports couple-inductor mode to reduce the overshoot during
       load releasing.’” Id., ¶¶24, 46, 64;

      “Monolithic further contributes to the infringement … by offering to sell,
       selling, and/or importing … a component of the Accused Products….

         a. … Monolithic contributes to its customers’ infringement … when it
          manufactures, designs, or assists in the design of a material part of the
          Accused Products…. Monolithic manufactures the MP2888A and
          MP2965 controllers that are designed to operate in Couple Inductor mode.
          Monolithic makes the datasheets for each of these controllers publicly
          available, and these datasheets describe Couple Inductor mode and instruct
          customers how to program the controllers to operate in Couple Inductor
          mode.” Id., ¶¶25, 47, 65.

        Volterra cited YouTube videos where Monolithic describes the accused 48V-

  1V Power Solution. See, e.g., D.I. 1 & 71, ¶24; APEC 2019 Telecom Demo by



                                           -3-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 5 of 16 PageID #: 3038




  Monolithic       Power        Systems,       YOUTUBE         (Jul.     24,       2019),

  https://www.youtube.com/watch?v=w7CmBr1t3Ns; APEC 2019 Monolithic Power

  Systems New 48V-1V Solution for CPU, SOC, or ASIC, YOUTUBE (May 30, 2019),

  https://www.youtube.com/watch?v=WIC2SDWSins.              In one video, Monolithic

  identifies an unlabeled Monolithic digital controller as part of the second stage of

  the power solution. https://www.youtube.com/watch?v=WIC2SDWSins at 2:30.

  When Monolithic describes this same digital controller in its other YouTube video,

  it displays a technical drawing that indicates the controller is part of the “2nd stage:

  Modular         Dual-phase         Buck         with        Coupled          Inductor.”

  https://www.youtube.com/watch?v=w7CmBr1t3Ns at 1:14. That controller is thus

  either one of the two controller chips that support “couple inductor” mode or may

  have a different part number because it has been customized for a particular

  customer. During the status conference, Volterra identified this scenario. Tr., 7:23-

  8:2.   At minimum, the MP2888A or MP2965 controllers are components of

  substantially similar products and are used to induce infringement of the agreed-

  upon accused products. D.I. 71, ¶¶24(b),(c)-25, 46(b),(c)-47, 64(b),(c)-65.

         Monolithic declined to withdraw this motion, asserting that Volterra had gone

  outside the scope of the agreement by “identif[ying] two new [Monolithic]




                                            -4-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 6 of 16 PageID #: 3039




  products.”1 But the MP2888A and MP2965 controllers are components used in the

  agreed-upon accused products – the 48V-1V Power Solution and substantially

  similar products. Moreover, these products are relatively new, released at least five

  years after Fish’s representation of Monolithic ended, and thus cannot themselves

  raise any new issues relevant to disqualification. The SAC does not broaden the

  scope of the accused products, or change the facts relating to the Court’s opinion

  denying Monolithic’s motion to disqualify. Volterra has upheld its end of the

  agreement, and Monolithic should be required to do the same. Thus, the motion

  should be denied as moot.

        II.    IN ANY EVENT, THERE IS NO BASIS FOR THE MOTION

        “[A] party seeking reconsideration must show at least one of the following

  grounds: (1) an intervening change in the controlling law; (2) the availability of new

  evidence that was not available when the court granted the motion …; or (3) the need

  to correct a clear error of law or fact or to prevent manifest injustice.” See Boston

  Sci. Corp. v. Nevro Corp., C.A. No. 16-1163-CFC, D.I. 257 at 2 (D. Del. Nov. 13,

  2018) (Ex. B). “Pursuant to Local Rule 7.1.5, a motion for reconsideration should

  be granted only ‘sparingly.’ The decision to grant such a motion lies squarely within



  1
        Monolithic also declined to update its motion to address the allegations of the
  SAC, even though it does not get a reply on a motion for reconsideration. D. Del.
  LR 7.1.5. Given Monolithic’s position, Fish must address (1) a motion based on a
  superseded version of the complaint and (2) facts not included in the motion.


                                          -5-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 7 of 16 PageID #: 3040




  the discretion of the district court.” Softview LLC v. Apple, Inc., 2011 WL 6100421,

  at *1 (D. Del. Dec. 7, 2011). “A motion for reconsideration is not properly grounded

  on a request that a court rethink a decision already made.” Smith v. Meyers, 2009

  WL 5195928, at *1 (D. Del. Dec. 30, 2009). Re-argument of the same position is

  “not a proper basis for reconsideration.” Softview, 2011 WL 6100421 at *2.

                     1.     The Court Made No Errors of Fact

        The facts underlying the denial of the disqualification motion have not

  changed. Fish’s work for Monolithic ended in 2012 and was not substantially related

  to the patents or products involved in this case. Fish was not Monolithic’s “IP

  General Counsel.” See D.I. 35 at 5-6; D.I. 59 at 10. Fish never worked on matters

  involving Volterra, Volterra patents, or the accused products. See D.I. 35 at 6-7;

  D.I. 59 at 7. Monolithic continues to point to DC-to-DC converters, a category that

  is too broad to support a finding of a substantial relationship, as the Court found.

  See D.I. 35 at 2-4, 12, 16-17; D.I. 59 at 9. And Monolithic’s “all DC-to-DC

  converters” argument has clearly been overcome by the SAC, which clarifies that

  the accused product is the 48V-1V Power Solution (and substantially similar

  products) (D.I. 71, ¶¶18, 22, 44, 62), and for purposes of indirect infringement,

  components thereof (id., ¶¶24-25, 46-47, 64-65).

        The Court found Fish was not Monolithic’s “IP general counsel.” D.I. 59 at

  10. Contrary to the facts and the Court’s findings (id.), Monolithic argues that from



                                          -6-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 8 of 16 PageID #: 3041




  2007-2012, “Fish represented [it] … in all IP matters.” D.I. 64 at 2. That is simply

  wrong. D.I. 35 at 5-6. Monolithic also continues to argue for disqualification based

  on the total amount of work done, not on any showing that any particular work might

  have involved the disclosure of confidences that could “be detrimental to the former

  client in the current litigation” (Satellite Fin. Planning Corp. v. First Nat. Bank of

  Wilmington, 652 F. Supp. 1281, 1283 (D. Del. 1987)). See D.I. 64 at 1-3, 4-7, 9-10

  (listing matters Fish worked on for Monolithic, which were addressed during

  briefing (see D.I. 18 at 4-10; D.I. 35 at 15-20)).

        Monolithic also argues that the scope of the accused products is “all

  [Monolithic] ‘DC-to-DC power converters’” (D.I. 64 at 1): “The Court should

  address Fish’s expansive representation of [Monolithic], in view of the broad range

  of accused products actually at issue in this case, e.g., the DC-to-DC power

  converters.” D.I. 64 at 7 (emphasis original). Again, that is contrary to the facts and

  the Court’s findings. See Tr., 9:16-22; D.I. 71, ¶18; D.I. 59 at 8-9. The Court did

  not err in determining that the 48V-1V Power Solution was the accused product

  (D.I. 59 at 8), as the SAC has now clarified. And contrary to Monolithic’s assertions,

  the Court did not fail to consider 98.5% of the evidence raised by Monolithic.

  D.I. 64 at 1-2, 4-5, 9-11. The Court found Monolithic’s list of matters Fish worked

  on overly broad and insufficient to show disclosure of confidences that could be

  detrimental in this matter. D.I. 59 at 10-11.



                                           -7-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 9 of 16 PageID #: 3042




        The identification of the MP2965 and MP2888A controllers, developed many

  years after Fish’s representation of Monolithic ended in 2012,2 in the SAC does not

  change the factual landscape. These controllers are a component of the product the

  Court already determined was not “substantially related” to Fish’s prior

  representation of Monolithic. The identification of these two controllers, to support

  claims of indirect infringement that the Court permitted Volterra to plead, provides

  no basis to reconsider the Court’s ruling or to disqualify Fish.

        Monolithic inappropriately uses a joint status report to introduce additional

  facts and argument (D.I. 79 at 2) – none of these statements should be considered.

  But if considered, they are simply the newest version of Monolithic’s rejected “IP

  general counsel” argument.       See id. (“Fish’s work from 2007 to 2012 was

  pervasive ….”). Monolithic’s jumble of dates, product and patent numbers boils

  down to:

       2007: Fish reviews Monolithic’s technology, interviews employees

       2011-12: Some of those employees develop controllers, Perkins Coie
                 prosecutes those patents;3 Monolithic still a Fish client




  2
       With release dates of April 2018 (MP2965 (Ex. C at 4)) and July 2018
  (MP2888A (Ex. D at 3)).
  3
        Ex. E at 1-5.



                                           -8-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 10 of 16 PageID #: 3043




  That is, Monolithic tries to link controllers from 2018 to projects that existed during

  Fish’s representation of Monolithic but (1) fails to provide any evidence that these

  2011/2012 products were the basis for the 2018 controllers named in the SAC and

  (2) fails to connect them to any work that Fish performed for Monolithic.4 Id.; see

  also generally Exhibits to D.I. 19-21 (no mention of these controllers). “[J]udges in

  this District … tend to require a party who is moving to disqualify counsel in a patent

  matter to demonstrate a fairly close legal and factual nexus between the present and

  prior representations.” Regalo Int’l, LLC v. Munchkin, Inc., 211 F. Supp. 3d 682,

  689 (D. Del. 2016). Monolithic’s latest vague generalizations do not establish that

  nexus.

                      2.    The Court Correctly Applied the Law

        Nor did the Court make a clear error of law. Here, Monolithic cites an

  incorrect legal standard. D.I. 64 at 2, 8-9. Monolithic had to identify evidence that

  there were confidences disclosed that could prove detrimental in this litigation. See

  Walker Digital, LLC v. Axis Commc’ns AB, 2012 WL 5878668, at *1 (D. Del. Nov.

  21, 2012) (“Motions to disqualify are ‘generally disfavored’ and, therefore, require

  the moving party to show clearly that ‘continued representation would be




  4
         Monolithic’s implication that a Technology Review in 2007 involved
  disclosure of confidences regarding a product not developed until 2011 is facially
  illogical.


                                           -9-
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 11 of 16 PageID #: 3044




  impermissible.’”). The movant must show “[m]ore facts of a relationship [] than a

  simple statement of prior work done in a superficially similar area.” Satellite, 652

  F. Supp. at 1284. Monolithic merely lists matters Fish previously worked on and

  relies on volume to argue for a conflict. Knowledge of a party’s general strategy,

  without more, is insufficient to support a substantial relationship. See Sonos, Inc. v.

  D&M Holdings Inc., 2015 WL 5277194, at *4 (D. Del. Sep. 9, 2015) (“At most,

  Defendants disclosed their general strategy for handling patent litigation, which is

  not enough to warrant disqualification.”). Nor did the Court require Monolithic to

  identify “the confidential information learned by the lawyer,” as Monolithic asserts.

  D.I. 64 at 8. Rather, the Court correctly looked for, and failed to find, more “than a

  simple statement of prior work done in a superficially similar area” (Satellite, 652 F.

  Supp. at 1284), or even a “specific type of confidential information” that could be

  detrimental to Monolithic (D.I. 59 at 10 (emphasis added)).

                      3.    There Is No Manifest Injustice

        Finally, there is no manifest injustice. Monolithic re-hashes its rejected “IP

  general counsel” position, vaguely asserting that Fish had access to “all levels of the

  company” and the “entire patent and product portfolio.” D.I. 64 at 10. But Fish

  ended its representation of Monolithic in 2012. D.I. 59 at 4. The accused product




                                          - 10 -
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 12 of 16 PageID #: 3045




  (and its components) were not released until 2018-19. D.I. 64 at 1; Exs. C & D.5

  Monolithic has pointed to no confidential information possessed by Fish that could

  be used to Monolithic’s detriment (see D.I. 59 at 10), and an ethical wall is in place.

  Monolithic asserts that “[t]he damage has been done,” because that wall was not in

  place during pre-suit investigations. D.I. 64 at 10. But in its motion to dismiss,

  Monolithic argued that Volterra’s pleadings were deficient because they were based

  only on publicly available YouTube videos (see, e.g., D.I. 16 at 11-13), and any

  claim of manifest injustice is belied by Monolithic’s agreement at the scheduling

  conference to withdraw this motion in exchange for clarification on scope of the

  case. Tr., e.g., 28:7-17, 34:4-35:7.

        III.   CONCLUSION

        Fish respectfully requests that the Court deny Monolithic’s motion for

  reconsideration.




  5
        The two controllers included in the SAC do not alter the analysis. Supra §II.1.


                                          - 11 -
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 13 of 16 PageID #: 3046




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jack B. Blumenfeld

                                         Jack B. Blumenfeld (#1014)
                                         Megan E. Dellinger (#5739)
                                         Andrew M. Moshos (#6685)
                                         1201 North Market Street
                                         P.O. Box 1347
                                         Wilmington, DE 19899
                                         (302) 658-9200
                                         jblumenfeld@mnat.com
                                         mdellinger@mnat.com
                                         amoshos@mnat.com

                                         Attorneys for Fish & Richardson P.C.



  October 2, 2020




                                      - 12 -
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 14 of 16 PageID #: 3047




                        WORD COUNT CERTIFICATION

        The undersigned counsel hereby certifies that the foregoing document

  contains 2,498 words, which were counted by using the word count feature in

  Microsoft Word, in 14-point Times New Roman font. The word count includes only

  the body of the brief. The word count does not include the cover page or the counsel

  blocks.



                                               /s/ Jack B. Blumenfeld
                                               ____________________________
                                               Jack B. Blumenfeld (#1014)
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 15 of 16 PageID #: 3048




                             CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2020, I caused the foregoing to be

  electronically filed with the Clerk of the Court using CM/ECF, which will send

  notification of such filing to all registered participants.

        I further certify that I caused copies of the foregoing document to be served

  on October 2, 2020, upon the following in the manner indicated:

   Karen E. Keller, Esquire                                     VIA ELECTRONIC MAIL
   Andrew Russell, Esquire
   Nathan R. Hoeschen, Esquire
   SHAW KELLER LLP
   1105 North Market Street, 12th Floor
   Wilmington, DE 19801
   Attorneys for Defendant Monolithic Power
   Systems, Inc.

   Bob Steinberg, Esquire                                       VIA ELECTRONIC MAIL
   Matthew J. Moore, Esquire
   LATHAM & WATKINS LLP
   555 Eleventh Street, NW, Suite 1000
   Washington, DC 20004
   Attorneys for Defendant Monolithic Power
   Systems, Inc.

   Lionel M. Lavenue, Esquire                                   VIA ELECTRONIC MAIL
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT
     & DUNNER, LLP
   Two Freedom Square
   Reston, VA 20190-5675
   Attorneys for Defendant Monolithic Power
   Systems, Inc.
Case 1:19-cv-02240-CFC-SRF Document 81 Filed 10/02/20 Page 16 of 16 PageID #: 3049




   Surendra K. Ravula, Esquire                           VIA ELECTRONIC MAIL
   LATHAM & WATKINS LLP
   330 North Wabash Avenue, Suite 2800
   Chicago, IL 60611
   Attorneys for Defendant Monolithic Power
   Systems, Inc.

   R. Benjamin Cassady, Esquire                          VIA ELECTRONIC MAIL
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT
     & DUNNER, LLP
   901 New York Avenue, NW
   Washington, DC 20001-4413
   Attorneys for Defendant Monolithic Power
   Systems, Inc.

                                              /s/ Jack B. Blumenfeld
                                              ____________________________
                                              Jack B. Blumenfeld (#1014)




                                        2
